DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Request for Continued Examination filed on January 28, 2021.
Claims 1-21 are pending.
Claims 1, 4, 11-12 and 18-20 have been amended.
Claims 21 has been added.

Response to Amendment
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6-8, 10-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Papakipos et al. (US 2007/0294666).

With respect to Claim 1, Papakipos et al. disclose:
	partitioning a plurality of operations included in program code into a plurality of partitions based on a graph representation of the program code, (using a graph partitioning algorithm or operation dependence graph to find eligible operations to group into compute kernels (partitions), Paragraphs 317 and 318) wherein each partition in the plurality of partitions includes one or more operations; (each computer kernel (partition) performs all or parts of one or more operation requests, Paragraph 35, lines 14-18)
and for each partition in the plurality of partitions, causing a kernel to perform the one or more operations in parallel. (each compute kernel is an executable program or subroutine that runs on one or more processing elements that are part of a parallel processing computer system, Paragraph 35, lines 14-18; the compute kernel is executed in parallel on the selected processing element and can compute multiple result elements in parallel, Paragraph 270, lines 4-16)

With respect to Claim 6, all the limitations of Claim 1 have been addressed above; and Papakipos et al. further disclose:
	wherein a first partition included in the plurality of partitions includes a first node that corresponds to a first operation included in the plurality of operations. (using a graph partitioning algorithm or operation dependence graph to find eligible operations (first node/first operation) to group into compute kernels (partitions), Paragraphs 317 and 318)

With respect to Claim 7, all the limitations of Claim 6 have been addressed above; and Papakipos et al. further disclose:
	further comprising generating the first partition by: 
(selecting (determining) from a binary code library the one or more compute kernels (first kernel) that corresponds to the at least one of the one or more operation requests (implementation of the first operation), from Claim 5)
	and adding the first node to the first partition, wherein additional nodes are not added to the first partition. (using a graph partitioning algorithm or operation dependence graph to find eligible operations (first node/first operation) to group into compute kernels (partitions), Paragraphs 317 and 318; if fusibility is not met (additional nodes), they are not added to the compute kernel, Paragraph 318, lines 6-11)

With respect to Claim 8, all the limitations of Claim 1 have been addressed above; and Papakipos et al. further disclose:
	wherein the graph representation comprises a directed acyclic graph. (operations can be organized into a directed acyclic graph (DAG), Paragraph 54)

With respect to Claim 10, all the limitations of Claim 1 have been addressed above; and Papakipos et al. further disclose:
	further comprising causing a parallel processor to execute a plurality of kernels associated with the plurality of partitions according to a sequence that is associated with the plurality of partitions. (computer kernels are scheduled and executed by a parallel processing system and according to a predefined order, Paragraphs 35 and 360)

Claim 11, all the limitations of Claim 1 have been addressed above; and Papakipos et al. further disclose:
further comprising causing a parallel processor to execute one of the kernels for the plurality of partitions to perform at least one of the plurality of operations in parallel. (each compute kernel is an executable program or subroutine that runs on one or more processing elements that are part of a parallel processing computer system, Paragraph 35, lines 14-18; the compute kernel is executed in parallel on the selected processing element and can compute multiple result elements in parallel, Paragraph 270, lines 4-16)

With respect to Claim 12, all the limitations of Claim 1 have been addressed above; and Papakipos et al. further disclose:
	wherein one of the kernels for the plurality of partitions combines a subset of the plurality of operations. (determine which operations can be executed together (combined) into a compute kernel (partition), Paragraph 272)

With respect to Claim 13, Papakipos et al. disclose:
identifying one or more operations of a computer program to perform in parallel, (determine which operations can be executed together (combined) into a compute kernel (partition) to be executed on a parallel processing computer system, Paragraph 272)
wherein each of the one or more operations corresponds to a different one or more nodes in a sequence of connected graph nodes; (using a graph partitioning algorithm or operation dependence graph to find eligible operations to group into compute kernels (partitions), Paragraphs 317 and 318; operations can be organized into a directed acyclic graph (DAG), Paragraph 54)
generating a kernel to perform the one or more operations in parallel; (each compute kernel is an executable program or subroutine that runs on one or more processing elements that are part of a parallel processing computer system, Paragraph 35, lines 14-18)
and causing the kernel to perform the one or more operations in parallel. (the compute kernel is executed in parallel on the selected processing element and can compute multiple result elements in parallel, Paragraph 270, lines 4-16)

With respect to Claim 14, all the limitations of Claim 13 have been addressed above; and Papakipos et al. further disclose:
wherein a first partition included in the plurality of partitions includes a first node associated with a first operation where each output element from the first node corresponds to one input element to the first node and a second node where each output element from the second node corresponds to one input element to the second node. (see Figure 7(b), example DAG from a program sequence (partition) includes nodes (Op(s)) which has multiple inputs ports and one output port, Paragraph 370)

With respect to Claim 15, all the limitations of Claim 13 have been addressed above; and Papakipos et al. further disclose:
(see Figure 7(b), example DAG from a program sequence (partition) includes nodes (Op(s)) which has multiple inputs ports and one output port, Paragraph 370)

With respect to Claim 16, all the limitations of Claim 13 have been addressed above; and Papakipos et al. further disclose:
wherein the kernel is executed by a parallel processor to perform the one or more operations, (each compute kernel is an executable program or subroutine that runs on one or more processing elements that are part of a parallel processing computer system, Paragraph 35, lines 14-18; the compute kernel is executed in parallel on the selected processing element and can compute multiple result elements in parallel, Paragraph 270, lines 4-16) and wherein the parallel processor performs a read operation and a write operation when executing the kernel. (operation requests can include both write and read operations, Paragraphs 129-130)

With respect to Claim 17, all the limitations of Claim 13 have been addressed above; and Papakipos et al. further disclose:
	wherein the sequence of connected graph nodes comprises a directed acyclic graph. (operations can be organized into a directed acyclic graph (DAG), Paragraph 54)

Claims 18-20 are system claims corresponding to the method claims above (Claims 1, 11 and 12) and, therefore, are rejected for the same reasons set forth in the rejections of Claims 1, 11 and 12.

With respect to Claim 21, all the limitations of Claim 1 have been addressed above; and Papakipos et al. further disclose:
further comprising causing a first kernel, for a first partition included in the plurality of partitions, to perform multiple operations in parallel with one another on a parallel processing unit. (each compute kernel is an executable program or subroutine that runs on one or more processing elements that are part of a parallel processing computer system, Paragraph 35, lines 14-18; the compute kernel is executed in parallel on the selected processing element and can compute multiple result elements in parallel, Paragraph 270, lines 4-16)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Papakipos et al. (US 2007/0294666) in view of Gaetan Hains et al. (“Parallel Functional Programming with Arrays”, 1993).

With respect to Claim 2, all the limitations of Claim 1 have been addressed above; and Papakipos et al. further disclose:
	wherein a first partition included in the plurality of partitions includes at least two nodes that correspond to operations. (each compute kernel is an executable program or subroutine that runs on one or more processing elements that are part of a parallel processing computer system, Paragraph 35, lines 14-18; the compute kernel is executed in parallel on the selected processing element and can compute multiple result elements (two nodes) in parallel, Paragraph 270, lines 4-16)
Papakipos et al. do not explicitly disclose:
the operations are pointwise operations
However, Gaetan Hains et al. disclose:
the operations are pointwise operations (program can include an array instruction set which includes pointwise operations used to determine parallel processing, Page 17, 6.2 Compiler for a non-recursive language, Paragraph 1, lines 8-10)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Gaetan Hains et al. into the teaching of Papakipos et al. to include pointwise operations in order to speed up the processing of pointwise operations using parallel processing.

Claim 3, all the limitations of Claim 2 have been addressed above; and Papakipos et al. and Gaetan Hains et al. further disclose:
further comprising generating the first partition by: 
determining that a first node of the at least two nodes corresponds to a first pointwise operation included in the plurality of operations; (Papakipos et al., determine operations that are eligible to be fused together using an operation dependence graph such that operations are eligible to be fused into a compute kernel once all of their inputs are guaranteed to have been previously computed by this compute kernel or a previously generated one (predecessor), Paragraph 318 and 319; through the combination of Papakipos et al. and Gaetan Hains et al. disclose that the operations are pointwise operations)
adding the first node to the first partition; (fuse together the selection of operations that meet the fusibility criteria, Paragraphs 317-319)
determining that a second node of the at least two nodes is a predecessor of the first node; (Papakipos et al., determine operations that are eligible to be fused together using an operation dependence graph such that operations are eligible to be fused into a compute kernel once all of their inputs are guaranteed to have been previously computed by this compute kernel or a previously generated one (predecessor), Paragraph 318 and 319; through the combination of Papakipos et al. and Gaetan Hains et al. disclose that the operations are pointwise operations)
determining that the second node corresponds to a second pointwise operation included in the plurality of operations;  (Papakipos et al., determine operations that are eligible to be fused together using an operation dependence graph such that operations are eligible to be fused into a compute kernel once all of their inputs are guaranteed to have been previously computed by this compute kernel or a previously generated one (predecessor), Paragraph 318 and 319; through the combination of Papakipos et al. and Gaetan Hains et al. disclose that the operations are pointwise operations)
and adding the second node to the first partition. (fuse together the selection of operations that meet the fusibility criteria, Paragraphs 317-319)

With respect to Claim 4, all the limitations of Claim 3 have been addressed above; and Papakipos et al. and Gaetan Hains et al. further disclose:
wherein a first kernel is configured for the first partition by combining the first pointwise operation with the second pointwise operation. (Papakipos et al., (determine which operations can be executed together (combined) into a compute kernel (partition), Paragraph 272; through the combination of Papakipos et al. and Gaetan Hains et al. disclose that the operations are pointwise operations)

With respect to Claim 5, all the limitations of Claim 4 have been addressed above; and Papakipos et al. and Gaetan Hains et al. further disclose:
wherein the first kernel is executed by a parallel processor to perform the first pointwise operation and the second pointwise operation, (Papakipos et al., the compute kernel is executed in parallel on the selected processing element and can compute multiple result elements (operations) in parallel, Paragraph 270, lines 4-16; through the combination of Papakipos et al. and Gaetan Hains et al. disclose that the operations are pointwise operations) and wherein the parallel processor performs a read operation and (operation requests can include both write and read operations, Paragraphs 129-130)

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Papakipos et al. (US 2007/0294666) in view of Wookey (US 2008/0052676).

With respect to Claim 9, all the limitations of Claim 1 have been addressed above; and Papakipos et al. do not disclose:
	wherein none of the partitions included in the plurality of partitions has cyclic dependencies on other partitions included in the plurality of partitions. 
	However, Wookey disclose:
wherein none of the partitions included in the plurality of partitions has cyclic dependencies on other partitions included in the plurality of partitions. (identifying and removing any circular references in a dependency model/tree, Paragraph 18)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Wookey into the teaching of Papakipos et al. to include wherein none of the partitions included in the plurality of partitions has cyclic dependencies on other partitions included in the plurality of partitions in order to find/fix any circular dependency which can cause errors/problems.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANNY N UNG whose telephone number is (571)270-7708.  The examiner can normally be reached on Mon-Thurs 7am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/LU/
Lanny UngExaminer, Art Unit 2191                                                                                                                                                                                                        
March 5, 2021

/WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191